 



Exhibit 10.25
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is dated July 24, 2006 (the “Agreement”) between A.C. Moore
Arts & Crafts, Inc., a Pennsylvania corporation (the “Company”), and Amy Rhoades
(“Executive”). This Agreement replaces and supersedes any and all prior
discussions, offers, communications or agreements of any sort whatsoever,
existing between the Company and Executive, of whatsoever nature.
     NOW THEREFORE,
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Employment.
          (a) The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on July 24, 2006 and ending as provided in
paragraph 4 hereof (the “Employment Term”).
          (b) The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined in Appendix I to this Agreement) of the Company. The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives if a Change of Control occurs, paragraphs 1 through 4 of this
Agreement (except paragraphs 3(c), 3(d), 3(e) and 3(f) which shall continue)
shall be superseded by Appendix I.
     2. Position and Duties.
          (a) During the Employment Term, Executive shall serve as Vice
President and General Counsel of the Company. Executive shall report directly to
the Chief Executive Officer of the Company and shall have such duties and
responsibilities as is customary for general counsel for companies of like size
and type.
          (b) Executive shall devote Executive’s best efforts and Executive’s
full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Subsidiaries (as defined below); provided that Executive
shall, with the prior written approval of the Board, be

 



--------------------------------------------------------------------------------



 



allowed to serve as (i) a director or officer of any non-profit organization
including trade, civic, educational or charitable organizations, or (ii) a
director of any corporation which is not competing with the Company or any of
its Subsidiaries so long as such duties do not materially interfere with the
performance of Executive’s duties or responsibilities under this Agreement.
Executive shall perform Executive’s duties and responsibilities under this
Agreement to the best of Executive’s abilities in a diligent, trustworthy,
businesslike and efficient manner.
          (c) Executive shall be based at or in the vicinity of the Company’s
headquarters in Berlin, New Jersey, but may be required to travel as necessary
to perform Executive’s duties and responsibilities under this Agreement.
          (d) For purposes of this Agreement, “Subsidiaries” shall mean any
entity of which the securities having a majority of the voting power in electing
directors or managers are, at the time of determination, owned by the Company,
directly or through one or more Subsidiaries.
     3. Base Salary, Bonus, Options, Equity Compensation and Benefits.
          Subject to the provisions of paragraph 4, which shall control,
Executive shall be entitled to the following compensation and benefits during
the Employment Term:
          (a) Initially, Executive’s base salary shall be $175,200 per year (the
“Base Salary”), which salary shall be payable in regular installments in
accordance with the Company’s general payroll practices. Executive’s Base Salary
shall be reviewed at least annually by the Compensation Committee of the Board
and shall be subject to increase, as it shall determine based on among other
things, market practice and performance.
          (b) During each calendar year of the Company in which Executive
continues to be employed by the Company pursuant to this Agreement, Executive
shall be entitled to participate in the Company’s annual bonus plan as
administered by the Compensation Committee of the Board of Directors. Executive
shall be entitled to participate in any bonus plan available to similarly
situated officers of the Company.
          (c) Executive shall be entitled to paid vacation in accordance with
the Company’s general payroll practices for officers of the Company.
          (d) The Company shall reimburse Executive for all reasonable expenses
incurred by Executive in the course of performing Executive’s duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.
          (e) Executive will be entitled to all benefits as are, from time to
time, maintained for officers of the Company, including without limitation:
medical and other insurance plans, and retirement benefits.
          (f) Pursuant and subject to the terms and conditions of the Company’s
2002 Stock Option Plan or any successor plan:

2



--------------------------------------------------------------------------------



 



               (1) On July 24, 2006, upon the approval of the Board of
Directors, Executive shall be granted a non-qualified option to purchase 12,500
shares of common stock of the Company (the “Initial Option”).
               (2) For each calendar year after December 31, 2006 that Executive
continues to be employed by the Company pursuant to this Agreement, on the day
of each such calendar year that the Board otherwise grants options to management
of the Company, Executive shall be granted a non-qualified option to purchase
shares of common stock of the Company (each an “Annual Option”). The number of
shares of the Company’s common stock subject to each Annual Option shall be a
number not lower than the highest number established for any vice president of
the Company.
The grant of the Initial Option and each Annual Option shall be evidenced by a
Stock Option Agreement pursuant to the 2002 Stock Option Plan.
               (3) In the event that the Company adopts a new equity
compensation plan or program, Executive shall be entitled to receive grants of
stock options, restricted stock or other equity related awards pursuant to such
new plan or program, subject to the terms and conditions thereof, at amounts no
lower than the highest amount established for any vice president of the Company.
     4. Term.
          (a) The Employment Term shall begin on July 24, 2006 and end on the
twelfth (12th) month anniversary of such date; provided that (i) the Employment
Term shall be extended for successive periods of one (1) year each (each of
which is referred to as an “extension term” of the Employment Term) in the event
that written notice of termination hereof is not given by one party hereof to
the other at least sixty (60) days prior to the end of the Employment Term or
the then applicable extension term, as the case may be; provided further that,
and notwithstanding anything to the contrary in this Agreement, (ii) the
Employment Term or the then applicable extension term shall terminate prior to
such date (A) upon Executive’s death or permanent disability or incapacity (as
determined by the Board in its good faith judgment), (B) upon the mutual
agreement of the Company and Executive, (C) by the Company’s termination of this
Agreement for Cause (as defined below) or without Cause or (D) by Executive’s
termination of this Agreement for Good Reason (as defined below) or without Good
Reason.
          (b) If the Employment Term or any extension term is terminated by the
Company without Cause or is terminated by the Executive for Good Reason,
Executive (and Executive’s family with respect to clause (iii) of this paragraph
4(b)) shall be entitled to receive (i) Executive’s Base Salary through the
twelfth month anniversary of such termination and Executive’s Pro Rata Bonus (as
defined in paragraph (h) below), if and only if Executive has not breached the
provisions of paragraphs 5, 6 and 7 hereof, and (ii) vested and earned (in
accordance with the Company’s applicable plan or program) but unpaid amounts
under incentive plans, health and welfare plans, and other employer programs
(other than deferred compensation plans the payments under which shall be
determined in the plan of reference) of the Company in which Executive is then
participating (other than the Pro Rata Bonus). The amounts payable

3



--------------------------------------------------------------------------------



 



pursuant to paragraph 4(b)(i) and (ii) shall be payable in equal installments on
the first day of each month during the said twelve month period. No payment of
any sum nor the receipt of any benefit shall be due to Executive under this
paragraph 4(b) unless and until Executive shall have executed and delivered to
the Company a release of any and all claims against the Company and its
Subsidiaries (and their respective present and former officers, directors,
employees and agents – collectively the “Released Parties”) and a covenant not
to sue the Released Parties, all in form and substance as provided by counsel to
the Company (the “Release”) and any waiting period or revocation period provided
by law for the effectiveness of such Release shall have expired without
Executive’s having revoked such Release. In the event Executive shall decline or
fail for any reason to execute and deliver such Release, the Executive shall be
entitled to receive only those amounts provided pursuant to paragraph 4(c)
provided for an Executive whose employment is terminated by the Company for
Cause or by Executive without Good Reason.
          (c) If the Employment Term or any extension term is terminated by the
Company for Cause or by the Executive without Good Reason, Executive shall be
entitled to receive (i) Executive’s Base Salary through the date of such
termination and (ii) vested and earned (in accordance with the Company’s
applicable plan or program) but unpaid amounts under health plans of the Company
which Executive participates; provided, however, that Executive shall not be
entitled to payment of a Pro Rata Bonus.
          (d) If the Employment Term or any extension term is terminated upon
Executive’s death or permanent disability or incapacity (as determined by the
Board in its good faith judgment), Executive, or Executive’s estate if
applicable, shall be entitled to receive the sum of (i) Executive’s Base Salary
through the date of such termination and Executive’s Pro Rata Bonus and
(ii) vested and earned (in accordance with the Company’s applicable plan or
program) but unpaid amounts under incentive plans, health and welfare plans, and
other employer programs (other than deferred compensation as determined in such
plans) of the Company in which Executive participates. The amounts payable
pursuant to this paragraph 4(d) shall be payable, in any manner consistent with
the Company’s normal payment policies.
          (e) Except as otherwise provided herein, fringe benefits and bonuses
(if any) which accrue or become payable after the termination of the Employment
Term or any extension term shall cease upon such termination.
          (f) For purposes of this Agreement, “Cause” shall mean:
               (i) the failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer which specifically identifies the manner in which
the Chief Executive Officer believes that the Executive has not substantially
performed the Executive’s duties; provided however, that Executive shall have
one opportunity to cure the failure so identified for sixty (60) days from the
written demand, or
               (ii) the engaging by the Executive in illegal conduct or gross
misconduct in violation of the Company’s Code of Business Ethics and Conflict of
Interest Policy.

4



--------------------------------------------------------------------------------



 



Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the Chief Executive
Officer or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a written notice from the Chief
Executive Officer, a copy of which notice has been previously delivered to the
Board of Directors, finding that, in the good faith opinion of the Chief
Executive Officer, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
          (g) For purposes of this Agreement, “Good Reason” shall mean:
               (i) the assignment to the Executive of any duties inconsistent
with the Executive’s position, authority, duties or responsibilities as
contemplated by paragraph 2 of this Agreement, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
               (ii) any failure by the Company to comply with any of the
provisions of paragraph 3 of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
               (iii) the Company’s requiring the Executive to be based at any
location other than as provided in paragraph 2(c) hereof; or
               (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement.
          (h) For purposes of this Agreement, “Pro Rata Bonus” shall mean the
pro rata portion (calculated as if the “target” amount under such plan has been
reached) under any current annual bonus plan from January 1 of the year of
termination through the date of termination.
     5. Confidential Information.
          Executive acknowledges that the information, observations and data
obtained by Executive while employed by the Company concerning the business or
affairs of the Company or any Subsidiary (“Confidential Information”) are the
property of the Company or such Subsidiary. Therefore, Executive agrees that
Executive shall not disclose to any unauthorized person or use for Executive’s
own purposes any Confidential Information without the prior written consent of
the Board, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions not within the ordinary course of business of the
Company. Executive shall deliver to the Company at the termination of the
Employment Term or any extension term, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof) in any
form or medium relating to the Confidential Information, Work Product (as
defined below) or the

5



--------------------------------------------------------------------------------



 



business of the Company or any Subsidiary that Executive may then possess or
have under Executive’s control.
     6. Inventions and Patents.
          Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) that relate to the Company’s or
any of its Subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and that are conceived,
developed or made by Executive while employed by the Company (“Work Product”)
belong to the Company or such Subsidiary. Executive shall promptly disclose such
Work Product to the Company’s Chief Executive Officer or Chairman of the Board
and perform all actions reasonably requested by the Chief Executive Officer or
Board, as applicable (whether during or after the Employment Term or any
extension term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
     7. Non-Compete, Non-Solicitation.
          (a) In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of Executive’s
employment with the Company Executive shall become familiar with the Company’s
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries and that Executive’s services shall be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Executive
agrees that, during the Employment Term or any extension term and for a period
of twelve (12) months thereafter (as applicable, the “Noncompete Period”),
Executive shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business competing with the businesses of the Company or its Subsidiaries,
as such businesses exist or are in process on the date of the termination of
Executive’s employment, within any geographical area in which the Company or its
Subsidiaries engage or actively plan to engage in such businesses. Nothing
herein shall prohibit Executive from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no direct or indirect active participation in the
business of such corporation.
          (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire an employee of the
Company or any Subsidiary, or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee, or business relation and the
Company or any Subsidiary (including, without limitation, making any negative
statements or communications about the Company or its Subsidiaries).

6



--------------------------------------------------------------------------------



 



          (c) The provisions of this paragraph 7 will be enforced to the fullest
extent permitted by the law in the state in which Executive resides or is
employed at the time of the enforcement of the provision. If, at the time of
enforcement of this paragraph 7, a court shall hold that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Executive
agrees that the restrictions contained in this paragraph 7 are reasonable.
          (d) In the event of the breach or a threatened breach by Executive of
any of the provisions of this paragraph 7, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security). In
addition, in the event of an alleged breach or violation by Executive of this
paragraph 7, the Noncompete Period shall be tolled until such breach or
violation has been duly cured.
     8. Executive’s Representations.
          Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that Executive has had an opportunity to
consult with independent legal counsel regarding Executive’s rights and
obligations under this Agreement and that Executive fully understands the terms
and conditions contained herein.
     9. Survival.
          Paragraphs 5, 6 and 7 and paragraphs 9 through 16 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Term or any extension term.
     10. Notices.
          Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by certified first class mail,
return receipt requested, to the recipient at the address below indicated:
          Notices to Executive:

7



--------------------------------------------------------------------------------



 



     Amy Rhoades, at her most recent address as reflected in the employment
records of the Company.
Notices to the Company:
130 A.C. Moore Drive
Berlin, NJ 08009
Attention: Chief Executive Officer
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
     11. Severability.
          Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     12. Complete Agreement.
          This Agreement and Appendix I hereto and those documents expressly
referred to herein and therein, embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.
     13. No Strict Construction.
          The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party.
     14. Counterparts.
          This Agreement may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one and
the same agreement.
     15. Successors and Assigns.
          This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective heirs, successors and
assigns, except that Executive may not assign Executive’s rights or delegate
Executive’s obligations hereunder without the prior written consent of the
Company.

8



--------------------------------------------------------------------------------



 



     16. Choice of Law.
          All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and Appendix I hereto shall be
governed by, and construed in accordance with, the laws of the State of New
Jersey, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New Jersey or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.
     17. Amendment and Waiver.
          The provisions of this Agreement may be amended or waived only with
the prior written consent of the Company and Executive, and no course of conduct
or failure or delay in enforcing the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement.
     18. Arbitration Provisions.
          Except as to the right of the Company to resort to any court of
competent jurisdiction to obtain injunctive relief or specific enforcement of
the Executive’s obligations of confidentiality, non-solicitation and
non-competition under this Employment Agreement (or otherwise), any dispute or
controversy between the Company and Executive arising out of or relating to
Executive’s employment or termination of employment, this Agreement or the
breach of this Agreement, including but not limited to disputes involving
discrimination arising under common law, and/or federal, state and local laws,
shall be settled by arbitration administered by the American Arbitration
Association (“AAA”) in accordance with its National Rules for the Resolution of
Employment Disputes then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Company and Executive, unless the parties are unable
to agree to an arbitrator, in which case the arbitrator will be selected under
the procedures of the AAA. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. Executive agrees
to abide by and accept the final decision of the arbitrator as to the ultimate
resolution of any and all covered disputes and understands that arbitration
replaces any right to trial by a judge or jury. However, either party may,
without inconsistency with this arbitration provision, apply to any court
otherwise having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, or as may otherwise be required by law,
neither a party nor an arbitrator may disclose the existence, content or results
of any arbitration hereunder without the prior written consent of the Company
and Executive. The Company and Executive acknowledge that this Agreement
evidences a transaction involving interstate commerce. Notwithstanding any
choice of law provision included in this Agreement, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitration proceeding shall be conducted in Camden
County, New Jersey unless

9



--------------------------------------------------------------------------------



 



the parties mutually agree to another location. The Company shall pay the costs
of any arbitrator appointed hereunder.
     19. Withholding.
          The Company may withhold any amounts payable under this Agreement for
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     20. Section 409A.
          In the event that an amount becomes payable to the Executive after her
termination of employment, the Company shall determine whether such payment is
subject to the requirements of Section 409A (a) (2)(A)(i) and Section 409A
(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Specified Employee Rule”). The Company shall make such
determination and provide written notice thereof to the Executive prior to the
earlier of the date that any such amounts would be paid to the Executive without
regard to Code Section 409A or within 30 days after her termination of
employment. Upon the request of the Executive, the Company agrees to promptly
provide to her such information that the Executive may reasonably request with
regard to its determination. In the event that the Company determines that an
amount payable to the Executive after her termination of employment is subject
to the Specified Employee Rule, then no distribution of such amount shall be
made to the Executive on account of her separation from service before the date
which is six (6) months after the date of her separation from service (or if
earlier, the date of death of the Executive). The aggregate amount that would
have been payable to the Executive but for the restrictions imposed by
Section 409A shall be paid to the Executive as soon as permitted by
Section 409A.
* * *
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

             
 
                A.C. MOORE ARTS & CRAFTS, INC.    
 
           
 
  By:   /s/ Rick A. Lepley    
 
           
 
      Name: Rick A. Lepley    
 
      Its: Chief Executive Officer    
 
                EXECUTIVE    
 
                /s/ Amy Rhoades                   Name: Amy Rhoades    

10



--------------------------------------------------------------------------------



 



APPENDIX I
CHANGE OF CONTROL PROVISIONS
To Employment Agreement Of Amy Rhoades
     If a Change of Control (as defined in this Appendix I ) of the Company
occurs, paragraphs 1 through 4 of the Agreement (except paragraphs 3(c), 3(d),
3(e) and 3(f) which shall continue) shall be superseded by this Appendix I.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Effective Date.
          For the purpose of this Appendix I, the “Effective Date” shall mean
the date on which a Change of Control (as defined in Section 2 of this
Appendix I) occurs. Anything in the Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive’s employment with the Company
is terminated prior to the date on which the Change of Control occurs, and if it
is reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of the
Agreement and this Appendix I, the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
     2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened

 



--------------------------------------------------------------------------------



 



election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     3. Employment Term. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the twelfth month anniversary of
such date (the “Employment Term”). Such period may be extended in writing by the
mutual agreement of the Company and Executive at any time prior to such
anniversary.
     4. Terms of Employment.
          (a) Position and Duties.
               (i) During the Employment Term, (A) the Executive’s position,
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned to her at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location less than 35 miles from such location.

 



--------------------------------------------------------------------------------



 



               (ii) During the Employment Term, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote Executive’s best efforts and Executive’s full business time and
attention to the business and affairs of the Company and its Subsidiaries.
During the Employment Term it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
          (b) Compensation.
               (i) Base Salary. During the Employment Term, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Term, the Annual Base Salary shall be reviewed no
more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Appendix I, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.
               (ii) Annual Bonus. In addition to Annual Base Salary, the
Executive shall be awarded, for each calendar year ending during the Employment
Term, an annual bonus (the “Annual Bonus”) in cash at least equal to the
Executive’s bonus under the Company’s annual bonus plans or any comparable bonus
under any predecessor or successor plan or plans, for the last full calendar
year prior to the Effective Date (annualized in the event that the Executive was
not employed by the Company for the whole of such calendar year). Each such
Annual Bonus shall be paid no later than March 15th of the calendar year next
following the calendar year for which the Annual Bonus is awarded.
     5. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
the Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall

 



--------------------------------------------------------------------------------



 



terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 90 consecutive days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Term for Cause. For purposes of this Agreement, “Cause” shall
mean:
               (i) the failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer which specifically identifies the manner in which
the Chief Executive Officer believes that the Executive has not substantially
performed the Executive’s duties; provided however, that Executive shall have
one opportunity to cure the failure so identified for sixty days from the
written demand, or
               (ii) the engaging by the Executive in illegal conduct or gross
misconduct in violation of the Company’s Code of Ethics and Conflict of Interest
Policy.
Any act, or failure to act, based upon authority given pursuant to a resolution
duty adopted by the Board or upon the instructions of the Chief Executive
Officer or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a written notice from the Chief
Executive Officer, a copy of which notice has been previously delivered to the
Board of Directors, finding that, in the good faith opinion of the Chief
Executive Officer, the Executive is guilty of the conduct described in
subsection 5(b)(i) or (ii) above, and specifying the particulars thereof in
detail.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:
               (i) the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position, authority, duties or responsibilities
as contemplated by Section 4(a) of this Appendix I, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
               (ii) any failure by the Company to comply with any of the
provisions of Section 4(b) of this Appendix I, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 



--------------------------------------------------------------------------------



 



               (iii) the Company’s requiring the Executive to be based at any
office or location other than as provided in Section 4(a)(i)(B) of this
Appendix I;
               (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Appendix I; or
               (v) any failure by the Company to require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform the Agreement (including without limitation this
Appendix I) in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
          (d) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the notice of termination,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.
     6. Obligations of the Company upon Termination.
          (a) Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Term, the Company shall terminate the Executive’s employment
other than for Cause, death or Disability or the Executive shall terminate
Executive’s employment for Good Reason:
               (i) the Company shall pay to the Executive in a single lump sum
payment in cash within 30 days after the Date of Termination the aggregate of
the following amounts:
                    (A) the sum of (1) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, plus (2) the
product of (I) the target Annual Bonus paid or payable, for the most recently
completed calendar year during the Employment Term and (II) a fraction, the
numerator of which is the number of days in the current calendar year through
the Date of Termination, and the denominator of which is 365, plus (3) any
compensation previously deferred by the Executive and not theretofore previously
paid shall be paid in accordance with the terms of the plan pursuant to which
deferral was made, plus (4) an amount equal to the Executive’s Annual Base
Salary through the twelfth month anniversary of the Date of Termination.
               (ii) The Company shall provide all benefits as are, from time to
time, maintained for officers of the Company, including without limitation,
medical and other insurance plans to the Executive through the twelfth month
anniversary of the Date of Termination of Executive’s employment pursuant to or,
if not pursuant to, which are substantially equal to the Company’s insurance
programs in effect and to the extent Executive participated immediately prior to
the date of such termination, provided that if the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) applies to the provision of health
insurance benefits for

 



--------------------------------------------------------------------------------



 



any part of the period of benefit continuation provided for by this paragraph,
Executive will make all necessary elections and such benefits will run
concurrently with and satisfy the continuation coverage requirements of this
paragraph for the period to which COBRA applies.
               (iii) all options to purchase common stock in the Company
previously granted to Executive and all options to purchase common stock in the
Company to which Executive would be entitled to be granted on the last day of
the calendar year if Date of Termination had not occurred in such year, shall
immediately be deemed granted, vested and become exercisable on the Date of
Termination.
No payment of any sum nor the receipt of any benefit shall be due to Executive
under this Section 6(a) unless and until Executive shall have executed and
delivered to the Company a release of any and all claims against the Company and
its Subsidiaries (and their respective present and former officers, directors,
employees and agents – collectively the “Released Parties”) and a covenant not
to sue the Released Parties, all in form and substance as provided by counsel to
the Company (the “Release”) and any waiting period or revocation period provided
by law for the effectiveness of such Release shall have expired without
Executive’s having revoked such Release. In the event Executive shall decline or
fail for any reason to execute and deliver such Release, the Executive shall be
entitled to receive only those amounts provided pursuant to Section 6(d)
provided for an Executive whose employment is terminated by the Company for
Cause or by Executive without Good Reason.
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, except that Executive, or Executive’s estate if applicable, shall be
entitled to receive the sum of (i) Executive’s Annual Base Salary through the
Date of Termination and (ii) Executive’s Pro Rata Bonus (as defined below) and
the timely payment or provision of any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies. The amounts set forth in Section 6(b)(i) and (ii) shall be
paid to the Executive’s estate, as applicable, in a lump sum in cash within 30
days of the Date of Termination. For purposes of this Appendix I, “Pro Rata
Bonus” shall mean the pro rata portion (calculated as if the “target” amount
under such plan has been reached) under any current annual bonus plan from the
beginning of the year of termination through the date of termination.
          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, except that Executive
shall be entitled to receive the sum of (i) Executive’s Annual Base Salary
through the Disability Effective Date and (ii) Executive’s Pro Rata Bonus (as
defined in Section 6(b)) and the timely payment or provision of disability and
other benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, practices and policies relating to
disability of the Company and its affiliated companies.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause or Executive voluntarily terminates employment
without Good Reason

 



--------------------------------------------------------------------------------



 



during the Employment Term, this Agreement shall terminate without further
obligations to the Executive other than for the Executive’s Annual Base Salary
through the Date of Termination and timely payment or provision of other
benefits , in each case to the extent theretofore unpaid.
     7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the date of termination of employment shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

 